Title: To George Washington from Edmund Hogan, 23 April 1793
From: Hogan, Edmund
To: Washington, George


  Loganian Library, Philadelphia, 23 April 1793. Writes that “The person who addresses you, wants a place as a Clerk, He is thoroughly acquainted with accounts, & is well recommended; He has been employed in a conspicuous station some months past, is now unemployed because a necessity for a person in the station wherein he had been engaged, does not at present exist:” Hogan explains that “the necessity the writer is under of soliciting employment, as the only means left him of supporting a large family, impel him to make this application.”
